Title: Appendix IX: To La Luzerne, 17 May 1784
From: Washington, George
To: La Luzerne, Anne-César, chevalier de


    
     Sir,
     Phila: May 17th 1784
    
    The Letter addressed by your Excellency to the President of the Society of the Cincinnati, and the Memorials referred to that Body, have been laid before the General Meeting.
    
    The Institution, as it is amended, admits into this Society “the late & present Ministers of his Most Xian Majesty to the United States; all the Generals & Colonels of Regiments and Legions of the Land Forces; all the Admirals and Captains of the Navy ranking as Colonels, who have co-operated with the Armies of the United States in their Exertions for Liberty;—&c.[”]
    And, to testify to your Excellency, that it was the Intention of this Meeting to comprehend, in the Words “Captains of the Navy,” those Officers who had the Command of Squadrons and Frigates, and who did essential Service on the Coast of America, they have entred on their Proceedings an Explanatory Resolve, which includes also Monsieur de Tarlé, second in the French Army, & Colo: Lameth, who, notwithstanding the peculiarity of their Cases, the Society consider as evidently included in the Association. Signed in Genl Meetg
    
     G. Washington P.G.
    
   